This Application is Being Examined under the Pre-AIA  First to Invent Provisions
In the event the determination of the status of the application as subject to pre-AIA  35 USC §§ 102 and 103 (or as subject to AIA  35 USC §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection,
would be the same under either status.
DETAILED ACTION
Request for Continued Examination (RCE) under 37 CFR § 1.114
A request for continued examination under 37 CFR § 1.114, including the fee set forth in 37 CFR § 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR § 1.114, and the fee set forth in 37 CFR § 1.17(e) has been timely paid, the finality of the previous Office action (Final Office Action dated 06 January 2021) has been withdrawn pursuant to 37 CFR § 1.114.
Claim Rejections – 35 USC § 112
(a)	The following is a quotation of AIA  35 USC § 112(b):
(b)  Conclusion.— The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
(b)	The following is a quotation of pre-AIA  35 USC § 112, second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-7, 9-17, & 19-22 are rejected under AIA  35 USC § 112(b) or pre-AIA  35 USC § 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-7, 9-17, & 19-22, by way of the recitation of the limitation "the second coaxial cylindrical section" in line 14 of independant claim 1 & in line 15 of independant claim 11 makes unclear the subject matter that the Applicant regards as the invention.
For the purposes of examination, recited limitation "the second coaxial cylindrical section, wherein a" in line 14 of independant claim 1 and the recited limitation "the second coaxial cylindrical section, wherein a" in line 15 of independant claim 15 will each be interpreted to as:
- -
Appropriate correction of at least independant claims 1 & 11 is required.
Regarding claims 2-7, 9. 10, 12-17, & 19-22, each is rejected for depending from one or more of rejected independant claims 1 & 11.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 USC § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a)	A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 
(a)	Determining the scope and contents of the prior art.
(b)	Ascertaining the differences between the prior art and the claims at issue.
(c)	Resolving the level of ordinary skill in the pertinent art.
(d)	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-17, & 19-22 are rejected under pre-AIA  35 USC § 103(a) as being unpatentable over US 6177023 B1 (Shang'023, also published as US 20030070616 A1 {Shang'616}) in view of US 5645644 A (Mabuchi'644) and one or more of US 20040061447 A1 (Saigusa'447) and US 6024799 A (Chen'799).
Regarding claims 1 & 11, Shang'023 discloses a process chamber (vacuum deposition process chamber 133 of CVD apparatus 130) comprising:
one or more walls (sidewall 134 of process chamber 133 of CVD apparatus 130)
a bottom (bottom of process chamber 133 of CVD apparatus 130), and

    PNG
    media_image1.png
    2191
    4054
    media_image1.png
    Greyscale

FIG. 1 of Shang'023 (Cropped)
a diffuser plate (gas distribution faceplate 122 of CVD apparatus 130) defining a processing 
the diffuser plate (gas distribution faceplate 122 of CVD apparatus 130) having:
an upstream side (upstream side of gas distribution faceplate 122),
a downstream side (downstream side of gas distribution faceplate 122),
a thickness (thickness of gas distribution faceplate 122), and
an area (area of gas distribution faceplate 122) greater than about 1080 square inches (~1550 square inches {in2: ~1 square meter (m2)}, Shang'616: ¶[0034]; note that ~1080 square inches (in2, e.g., 30in × 36in; ~7.5 square feet {ft2, ~2.5ft x 3ft}; ~0.70 square meters {m2, ~0.76m x 0.91m}}; ~6965 square centimeters {cm2, ~76.2cm x 91.4cm}; ~696500 square millimeters {mm2, ~762mm x 914mm} … etc.);

    PNG
    media_image2.png
    1669
    3129
    media_image2.png
    Greyscale

FIG. 3 of Shang'023 (Cropped)
a plurality of gas passages (plurality of holes 121 through process gas distribution faceplate 122 {indicated by small arrows in substrate processing region 141 of FIG. 1}) 
a cylindrical section extending from the upstream side; and
a substrate pedestal (substrate support plate 20 mounted on stem 137 configured to support a glass substrate for panel displays up to ~1550 in2 {1 m2}) disposed within the processing volume (substrate processing or reaction region 141 of CVD apparatus 130).
Shang'616: FIGs. 1-4; & ¶¶[0013]-[0050].
Regarding claims 1 & 11, Shang'023 does not expressly disclose:
the thickness of the diffuser plate being between about 1.0 inch and about 2.2 inches
Regarding claims 1 & 11, Mabuchi'644 discloses:
that the thickness of a plate (large window 4) defining a processing volume (reaction chamber 1) must be made thicker as the an area of the plate is increased to accommodate larger glass substrates (sample S) for panel displays.
FIGs. 1A & 1B; & col. 1 , l. 4 - col. 2 , l. 10.

    PNG
    media_image3.png
    1344
    2046
    media_image3.png
    Greyscale

FIG. 1B of Mabuchi'644 (Cropped)

    PNG
    media_image4.png
    2132
    2042
    media_image4.png
    Greyscale

FIG. 1A of Mabuchi'644 (Cropped)
To that end, although disclosing the structural feature(s) (i.e., diffuser plate with area greater than ~1080 in2  having a diffuser plate thickness) of the device (i.e., diffuser plate), the combination of Shang'023 and Mabuchi'644 does not expressly disclose the claimed sizing (i.e., diffuser plate with area greater than area greater than ~1080 in2  having a diffuser plate thickness between about 1.0 inch and about 2.2 inches) of the disclosed structural feature(s).
However, the claimed sizing (i.e., diffuser plate with area greater than area greater than ~1080 in2  having a diffuser plate thickness between about 1.0 inch and about 2.2 inches) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device (i.e., diffuser plate) of the prior art (combination of Shang'023 and Mabuchi'644).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
Further and/or in the alternative, one skilled in the art, while building such disclosed device (i.e., diffuser plate) of the prior art, would experiment with the sizing claimed sizing (i.e., diffuser plate with area greater than area greater than ~1080 in2  having a diffuser plate thickness between about 1.0 inch and about 2.2 inches) of such disclosed structural feature(s) (i.e., diffuser plate with area greater than ~1080 in2  having a diffuser plate thickness) of the device (i.e., diffuser plate) of the prior art (combination of Shang'023 and Mabuchi'644).  To that end, routine experimentation with respect to sizing of such disclosed structural feature(s) is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which the prior art, as the forces in the flat panel display market prompted, provides a reasonable amount of guidance (e.g., sizing diffuser plate thickness of a diffuser plate with area greater than area greater than ~1080 in2, the diffuser plate configured to accommodate the manufacture of large flat panel displays) is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the diffuser plate thickness of the combination of Shang'023 and Mabuchi'644 so that the diffuser plate with area greater than area greater than ~1080 in2 has a thickness is between about 1.0 inch and about 2.2 inches.
Regarding claims 1 & 11, Shang'023 does not expressly disclose:
each of the plurality of gas passages (plurality of holes 121 through process gas distribution faceplate 122 {indicated by small arrows in substrate processing region 141 of FIG. 1}) comprising:
a first cylindrical section extending from the upstream side;
a first coaxial conical section extending from the downstream side;
a first connecting section connected to the first cylindrical section and a second coaxial cylindrical section;
a ratio of:
a length of the second coaxial cylindrical section to
a length of the first coaxial conical section
is between 0.8 and 2.0 and
a ratio of:
a length of the first cylindrical section to
a length of the second coaxial cylindrical section
is between 0.3 and 1.51;
a second connecting section connected to the second coaxial cylindrical section and the 
Regarding claims 1 & 11, Saigusa'447 disclose:
each of a plurality of gas passages (plurality of plurality of gas injection orifices 100 formed between the upstream and downstream sides of electrode plate 24) comprising:

    PNG
    media_image5.png
    1757
    1622
    media_image5.png
    Greyscale

FIG. 3 of Saigusa'447 (Cropped)
a first cylindrical section (cylindrical portion of entrant region 102 extending from upstream side of electrode plate 24) extending from the upstream side of a diffuser plate (electrode plate 24);
a first coaxial conical section (conical portion of exit region 104 extending from downstream side of electrode plate 24) extending from the downstream side of the diffuser plate (electrode plate 24);
a first connecting section (conical portion of entrant region 102 between cylindrical portion of entrant region 102 & cylindrical portion of exit region 104) connected to 

    PNG
    media_image6.png
    1519
    3448
    media_image6.png
    Greyscale

FIG. 5 of Saigusa'447 (Cropped)
a ratio of:
a length of the second coaxial cylindrical section (cylindrical portion of exit region 104) to
a length of the first coaxial conical section (lower conical portion of exit region 104 extending from downstream side of electrode plate 24), and
a ratio of:
a length of the first cylindrical section (cylindrical portion of entrant region 102 extending from upstream side of electrode plate 24) to
a length of the second coaxial cylindrical section (cylindrical portion of exit region 104); and
a second connecting section (upper conical portion of exit region 104 extending from cylindrical portion of exit region 104 to ) connected to the second coaxial 
FIGs. 1-3 & 5; ¶¶[0030]-[0038]; & ¶¶[0040]-[0042].
Shaping each of the plurality of gas passages of Shang'023 to include the first cylindrical section, first coaxial conical section, first connecting section, second cylindrical section, and second connecting section as disclosed by Saigusa'447 facilitates the controlled the transition of process gas flow through a diffuser plate from continuum flow (i.e., high pressure) to free molecular flow (i.e., low pressure) by way of prescription of each gas passage area and contour so as to present collimated, uniform gas flow from the diffuser plate over the surface area of a substate to achieve uniform processing of the surface of the substrate.  Such shaping of each of the plurality of gas passages of Shang'023, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to shape each of the plurality of gas passages of Shang'023 to include the first cylindrical section, first coaxial conical section, first connecting section, second cylindrical section, and second connecting section as disclosed by Saigusa'447.
To that end, although disclosing the structural feature(s) (i.e., first cylindrical section, first coaxial conical section, first connecting section, second cylindrical section, & second connecting section) of the device (i.e., diffuser plate), the combination of Shang'023 and Saigusa'447 does not expressly disclose the claimed sizing (i.e., ratio of the length of the 
However, the claimed sizing (i.e., ratio of the length of the second coaxial cylindrical to the length of the length of the first coaxial conical section being between 0.8 and 2.0; & ratio of the length of the first cylindrical section to the length of the second coaxial cylindrical section being between 0.3 and 1.5) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device (i.e., diffuser plate) of the prior art (combination of Shang'023 and Saigusa'447).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (combination of Shang'023 and Saigusa'447).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device (i.e., diffuser plate) of the prior art, would experiment with the sizing (i.e., ratio 2nd cylinder length to 1st cone length being between 0.8 and 2.0; & ratio 1st cylinder length to 2nd cylinder length being between 0.3 and 1.5) of such disclosed structural feature(s) (i.e., first  is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which the prior art, as evidenced by one or more of Tabuchi'779, Ogasawara'638, Kawazoe'833, Dauelsberg'720, and Strang'580, provides a reasonable amount of guidance (e.g., sizing the gas passages so as to discharge plasma at a desired angle to the substrate so that a film can be formed with a uniform thickness on the surface of a large area substrate {see e.g., Tabuchi'779, FIG. 20; ¶[0029]; ¶[0037]; & ¶[0039]}; sizing the 1st cone length and/or shaping the 1st cone shape so that the streams flowing out of the exit of the first coaxial conical shape are strong and steady streams while at the same time minimizing or eliminating the production of a vortex, turbulence … etc. at the exit of the first coaxial conical shape {see e.g., Ogasawara'638, FIGs. 1-3; col. 2, l. 17 - col. 3, l. 3; & col. 4, l. 33 - col. 5, l. 15 verses FIGs. 26-33; col. 3, l. 6 - col. 4, l. 32; col. 11, ll. 11-65; & col. 22, l. 4 - col. 28, l. 43}; sizing the first cylindrical section, the first coaxial conical section, and second coaxial cylindrical section {see e.g., Kawazoe'833, FIG. 1A; & ¶¶[0022]-[0025]}; sizing the first cylindrical section, the first coaxial conical section, and second coaxial cylindrical section so that the streams flow out of first coaxial conical section exit as laminar as possible {see e.g., Dauelsberg'720, FIG. 4; & ¶¶[0062]-[0063]}; sizing the first cylindrical section, the first coaxial conical section, and second coaxial cylindrical section to controlled the transition of process gas flow through a diffuser plate from continuum flow (i.e., high pressure) to free molecular flow (i.e., low pressure) to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the 1st cylinder length, the 1st cone length, and the 2nd cylinder length of Shang'023 and Saigusa'447 so that: the ratio 2nd cylinder length to 1st cone length of Shang'023 and Saigusa'447 is between 0.8 and 2.0; and the ratio 1st cylinder length to 2nd cylinder length of Shang'023 and Saigusa'447 is between 0.3 and 1.5.
Regarding claims 1 & 11, Chen'799 discloses:
each of the plurality of gas passages (array of through-bores 50 extend between the upstream and downstream faces of manifold 30) comprising:
a first cylindrical section (upstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the upstream face 34 of manifold 30) extending from the upstream side of a diffuser plate (manifold 30);
a first coaxial conical section (downstream region 260 of FIG. 9 substituted for downstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the downstream face 32 of manifold 30) extending from the downstream side of the diffuser plate;

    PNG
    media_image7.png
    336
    1110
    media_image7.png
    Greyscale

FIG. 4 of Chen'799

    PNG
    media_image8.png
    1062
    3089
    media_image8.png
    Greyscale

            FIG. 9 of Chen'799                                                          FIG. 10 of Chen'799

    PNG
    media_image9.png
    1871
    4082
    media_image9.png
    Greyscale

            FIG. 11 of Chen'799                                                          FIG. 12 of Chen'799
a first connecting section (1st conical transition region 54 between upstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the upstream face 34 of manifold 30 & intermediate region 56 of each through-bores 50 of FIGs. 3-8) connected to the first cylindrical section (upstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the upstream face 34 of manifold 30) and a second coaxial cylindrical section (intermediate region 56 of each through-bores 50 of FIGs. 3-8);
a ratio of:
a length (L2 = 0.08 in) of the second coaxial cylindrical section to
a length (L1 < 0.2 in) of the first coaxial conical section
is between 0.8 and 2.0 (~0.4) and
a ratio of:
a length (L3 = T1 - {L1 + L2} = 0.4 in- {0.2 + 0.08 in} = ~0.12) of the first cylindrical section to

is between 0.3 and 1.51 (~1.5);
a second connecting section (2nd conical transition region 58 extending from intermediate region 56 of each through-bores 50 of FIGs. 3-8 to downstream region 260 of FIG. 9 substituted for downstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the downstream face 32 of manifold 30) connected to the second coaxial cylindrical section and the first coaxial conical section.
FIGs. 1-14; & col. 2 , l. 47 - col. 8 , l. 25.
Shaping each of the plurality of gas passages of Shang'023 to include the first cylindrical section, first coaxial conical section, first connecting section, second cylindrical section, and second connecting section as disclosed by Chen'799 facilitates one or more of the increasing the uniformity of deposition within individual wafers and increasing the consistency of deposition among batches of wafers processed in the reactor.  Such shaping of each of the plurality of gas passages of Shang'023, as an implementation of a predictable variation that does not cause the claimed device to perform differently than a prior art device, is an obvious matter of design choice.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); also see e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007); also see e.g., MPEP § 2144.04 (IV)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to shape each of the plurality of gas passages of Shang'023 to include the first cylindrical section, first coaxial conical section, first connecting section, second cylindrical section, and second connecting section as disclosed by Chen'799.

However, the claimed sizing (i.e., ratio of the length of the second coaxial cylindrical to the length of the length of the first coaxial conical section being between 0.8 and 2.0) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device (i.e., diffuser plate) of the prior art (combination of Shang'023 and Chen'799).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (combination of Shang'023 and Chen'799).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device (i.e., diffuser plate) of the prior art, would experiment with the sizing (i.e., ratio  is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which the prior art, as evidenced by Chen'799 (i.e., to achieve desired gas flow characteristics, selection of the length of the second coaxial cylindrical section, the length of the first coaxial conical section, the length of the second coaxial cylindrical, the thickness of the manifold between upstream and downstream faces … etc. is a matter of optimization in the ordinary course of manifold design), provides a reasonable amount of guidance is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the 1st cylinder length, the 1st cone length, and the 2nd cylinder length of the combination of Shang'023 and Chen'799 so that: the ratio 2nd cylinder length to 1st cone length of Shang'023 and Chen'799 
Regarding claims 2 & 12, Chen'799 discloses:
the downstream side of a first opening in a first connecting section (1st conical transition region 54 between upstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the upstream face 34 of manifold 30 & intermediate region 56 of each through-bores 50 of FIGs. 3-8) being smaller than

    PNG
    media_image7.png
    336
    1110
    media_image7.png
    Greyscale

FIG. 4 of Chen'799
the downstream side of a second opening in a second connecting section (2nd conical transition region 58 extending from intermediate region 56 of each through-bores 50 of FIGs. 3-8 to downstream region 260 of FIG. 9 substituted for 
FIGs. 1-14; & col. 2 , l. 47 - col. 8 , l. 25.

    PNG
    media_image8.png
    1062
    3089
    media_image8.png
    Greyscale

            FIG. 9 of Chen'799                                                          FIG. 10 of Chen'799
Regarding claims 3 & 13, Chen'799 discloses:
a first connecting section (1st conical transition region 54 between upstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the upstream face 34 of manifold 30 & intermediate region 56 of each through-bores 50 of FIGs. 3-8) and
a second connecting section (2nd conical transition region 58 extending from intermediate region 56 of each through-bores 50 of FIGs. 3-8 to downstream region 260 of FIG. 9 substituted for downstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the downstream face 32 of manifold 30)

FIGs. 1-14; & col. 2 , l. 47 - col. 8 , l. 25.
Regarding claims 4 & 14, Chen'799 discloses:
the upstream side of a first connecting section (1st conical transition region 54 between upstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the upstream face 34 of manifold 30 & intermediate region 56 of each through-bores 50 of FIGs. 3-8) having a smaller diameter than
the downstream side of a first coaxial conical section (downstream region 260 of FIG. 9 substituted for downstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the downstream face 32 of manifold 30).
FIGs. 1-14; & col. 2 , l. 47 - col. 8 , l. 25.
Regarding claims 5 & 15, Chen'799 discloses:
a diameter (diameter D1 = 0.11 in) of a first cylindrical section (upstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the upstream face 34 of manifold 30) being between about 0.06 inch and about 0.3 inch.
FIGs. 1-14; & col. 2 , l. 47 - col. 8 , l. 25.
Regarding claims 6 & 16, although disclosing the structural feature(s) (i.e., first cylindrical section, first coaxial conical section, first connecting section, second cylindrical section, second connecting section, & diameter of the second coaxial cylindrical section) of the device (i.e., diffuser plate), the combination of Shang'023 and Chen'799 does not expressly disclose the claimed sizing (i.e., the diameter of the second coaxial cylindrical section being between about 0.03 inch and about 0.07 inch) of the disclosed structural feature(s) (i.e., first cylindrical section, first coaxial conical section, first connecting section, second cylindrical section, second 
However, the claimed sizing (i.e., the diameter of the second coaxial cylindrical section being between about 0.03 inch and about 0.07 inch) of the disclosed structural feature(s) of the device of the prior art imbues no patentable distinction to the claimed invention over the device (i.e., diffuser plate) of the prior art (combination of Shang'023 and Chen'799).  This is because sizing involves the scaling of the relative dimensions of the disclosed structural feature(s) of the device of the prior art that produces a device that performs the same as the device of the prior art (combination of Shang'023 and Chen'799).  In other words, because the only difference between the prior art and the claimed invention is the relative dimensions of the disclosed structural feature(s) of the device of the prior art and a device having such claimed relative dimensions would not perform differently than the device of the prior art, the claimed invention is not patentably distinct from the prior art.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); also see e.g., In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); also see e.g., MPEP § 2144.04 (IV)(A).
In addition and/or in the alternative, one skilled in the art, while building such disclosed device (i.e., diffuser plate) of the prior art, would experiment with the sizing (i.e., ratio 2nd cylinder length to 1st cone length being between 0.8 and 2.0; & ratio 1st cylinder length to 2nd cylinder length being between 0.3 and 1.5) of such disclosed structural feature(s) (i.e., first cylindrical shape with the larger diameter and a 1st cylinder length, first coaxial conical shape with a 1st cone length, second coaxial cylindrical shape with the smaller diameter and a 2nd cylinder length, the second coaxial cylindrical shape between the first cylindrical shape and the first coaxial conical shape) of the device (i.e., diffuser plate) of the prior art (combination of Shang'023 and Chen'799).  To that end, routine experimentation with respect  is permissible (not undue).  In addition, experimentation with respect to the sizing of such disclosed structural feature(s) in the direction in which the prior art, as evidenced by Chen'799 (i.e., to achieve desired gas flow characteristics, selection of the length of the second coaxial cylindrical section, the length of the first coaxial conical section, the length of the second coaxial cylindrical, the thickness of the manifold between upstream and downstream faces, diameter of the second coaxial cylindrical section … etc. is a matter of optimization in the ordinary course of manifold design), provides a reasonable amount of guidance is routine and permissible (not undue).  See e.g., In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988) (citing In re Angstadt, 537 F.2d 489, 502-04, 190 USPQ 214, 217-19 (CCPA 1976)); also see e.g., MPEP § 2164.06.  Such optimization, as involving routine experimentation, is obvious.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); also see e.g., In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); also see e.g., MPEP § 2144.05 (II)(A).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the diameter of the second coaxial cylindrical section of the combination of Shang'023 and Chen'799 so that the diameter of the second coaxial cylindrical section of the combination of Shang'023 and Chen'799 is between about 0.03 inch and about 0.07 inch.
Regarding claims 7 & 17, in disclosing the substrate pedestal (substrate support plate 20 mounted on stem 137 configured to support a glass substrate for panel displays up to ~1550 in2 {1 m2}) disposed within the processing volume (substrate processing or reaction region 141 of CVD apparatus 130) being rectangular, Shang'023 discloses, suggests, and/or make predictable the diffuser plate being rectangular,
Shang'616: FIGs. 1-4; & ¶¶[0013]-[0050].

    PNG
    media_image2.png
    1669
    3129
    media_image2.png
    Greyscale

FIG. 3 of Shang'023 (Cropped)
Regarding claims 9 & 19, the combination of Shang'023 and Chen'799, by way of Chen'799, discloses, suggests, and/or make predictable:

    PNG
    media_image7.png
    336
    1110
    media_image7.png
    Greyscale

FIG. 4 of Chen'799

    PNG
    media_image8.png
    1062
    3089
    media_image8.png
    Greyscale

            FIG. 9 of Chen'799                                                          FIG. 10 of Chen'799
a first coaxial conical section (downstream region 260 of FIG. 9 substituted for downstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the downstream face 32 of manifold 30) being flared at about 20 degrees to about 35 degrees.
FIGs. 1-14; & col. 2 , l. 47 - col. 8 , l. 25.
That is, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to size and/or optimize the flare of the first coaxial conical section of the combination of Shang'023 and Chen'799 so that the flared is at about 20 degrees to about 35 degrees.
Regarding claims 10 & 20, in disclosing the substrate pedestal (substrate support plate 20 mounted on stem 137 configured to support a glass substrate for panel displays up to ~1550 in2 {1 m2}) disposed within the processing volume (substrate processing or reaction region 141 of CVD apparatus 130) being rectangular, Shang'023 discloses, 
Shang'616: FIGs. 1-4; & ¶¶[0013]-[0050].
Regarding claims 21 & 22, Chen'799 discloses:
a spacing (packing separation S = ~0.218 in) between each first coaxial conical section (downstream region 260 of FIG. 9 substituted for downstream region 52 of each through-bores 50 of FIGs. 3-8 extending from the downstream face 32 of manifold 30) being between about 0.05 inches and about 0.5 inches.
FIGs. 1-14; & col. 2 , l. 47 - col. 8 , l. 25.

    PNG
    media_image7.png
    336
    1110
    media_image7.png
    Greyscale

FIG. 4 of Chen'799
Double Patenting
The terminal disclaimer dated 23 January 2017 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of each of US 6942753 B2 (Choi'753), US 8083853 B2 (Choi'853), US 8328939 B2 (Choi'939), US 8721791 B2 (Tiner'791) and US 9200368 B2 (Choi'368) has been recorded.
Response to Arguments
Applicant's arguments accompanying Applicant's RCE dated 13 May 2021 with respect to claims 1-7, 9-17, & 19-22 have been considered but are moot because the arguments do not apply to the combination of the references being used in the current rejection.
Conclusion
Prior art is made of and is of record (and which is not relied upon and considered pertinent to Applicant's disclosure) that (each considered alone) might be used to demonstrate that the invention as currently claimed lacks novelty; and/or that (in combination with one or more other prior art documents of record) might be used to demonstrate that the invention as currently claimed obviousness would be obviousness to a person having ordinary skill in the art in view of such combination.
Among such prior art are:
►	US 5645644 A (Mabuchi'644);
►	US 6213704 B1 (White'704);
►	US 20010015074 A1 (Hosokawa'074);
►	US 6286454 B1 (Hirayama'454);
►	US 20020086260 A1 (Shang'260);
►	US 20040040504 A1 (Yamazaki'504);
2 area {~18.8in x 11.7in} (DGHopper'002:  p. 283 - sec. 2.1.1);
►	Toshiba 20.8 in diagonal LCD color display: ~208 in2 area {~16.6in x 12.5in} (DGHopper'002: p. 284 - sec. 2.1.2);
►	Valcartier Command Center Display:  ~1728 in area {16 tiled LCD color displays} (DGHopper'002: p. 284 - sec. 2.2.1);
►	DOE Sandia Wall Display System:  ~2592 in area {12 tiled IBM T220 LCD color displays} (DGHopper'002: p. 286 - sec. 2.3.4);
►	Samsung 40 in. diagonal LCD color display: ~773 in2 area {~33.9in x 21.8in} (DGHopper'002: p. 288 - sec. 2.4.2.1);
►	Samsung 50 in. diagonal LCD color display: ~1116 in2 area {~42.3in x 26.4in} (DGHopper'002: p. 288 - sec. 2.4.2.1);
►	Panasonic 50 in. diagonal Plasma color display: ~1116 in2 area {~42.3in x 26.4in} (DGHopper'002: p. 290 - sec. 2.4.4);
►	NYC Times Square ILCD color display: ~129000 in2 area {~1200in x 1080in} (DGHopper'002: p. 290 - sec. 2.4.5.1);
►	Glass substrates for LCD panels: ~927 in2 area {~34.6.4in x 26.8in} (Hosokawa'074: p. 18 - Table 12);
►	63 in. diagonal Plasma color display: ~1772 in2 area {~53.4in x 33.2in} (LBoland'003: p. 18 - Table 12);
►	65 in. diagonal Plasma color display: ~1831 in2 area {~55.0in x 34.3in} (LBoland'003: p. 18 - Table 12); and
►	70 in. diagonal Plasma color display: ~2188 in2 area {~59.3in x 36.9in} (LBoland'003: p. 18 - Table 12},
each of which evidences that market pressures drove FPD area to ever larger FPD areas from ~219 in2 area to ~1116 in2 area and greater (large area FPDs).
In addition, among such prior art are:
●	US 6106663 A (Kuthi'663);
●	US 6177023 B1 (Shang'023);
●	US 6182603 B1 (Shang'603);
●	EP 1099779 B1 (Tabuchi'779);
●	US 20010010207 B1 (Yamamoto'207);
●	US 20010015074 B1 (Hosokawa'074);
●	US 6454860 B2 (Metzner'860);
●	US 20020192370 B1 (Metzner'370);
●	US 6477980 B1 (White'980); and
●	US 20030066607 B1 (White'607),
each of evidences that glass substrates for use as FPDs are processed in substrate processing equipment including a diffuser plate.
Furthermore, among such prior art are:
♦	EP 835950 A1 (Fukunaga'950);
♦	US 5935337 A (Takeuchi'337);
♦	US 5950925 A (Fukunaga'925);
♦	US 6024799 A (Chen'799);
♦	US 6132512 A (Horie'512);
♦	WO 0175188 A2 (Strang'188);
♦	US 20010035127 A1 (Metzner'127);
♦	WO 03003414 A2 (Strang'414; and
♦	US 20030056720 A1 (Dauelsberg'720,);
each of which discloses a first cylindrical section, first coaxial conical section, first connecting section, second cylindrical section, second connecting section.
Moreover, among such prior art are:
[Wingdings font/0x58]	"Chapter 11: Flat Plates" in Warren C. Young et al "Roark's Formulas for Stress and Strain." McGraw-Hill Professional. 2002. pp. 427-524. (Young'2002-11);
[Wingdings font/0x58]	"Table 11.4: Formulas for Flat Plates with Straight Boundaries and Constant Thickness" in Warren C. Young et 
[Wingdings font/0x58]	"Appendix A: Data for Engineering Materials" in Michael F. Ashby. "Materials Selection In Mechanical Design, 4th Edition." Butterworth-Heinemann. 2011. pp. 496-523. (Year: 2011);
[Wingdings font/0x58]	"Appendix B: Useful Solutions for Standard Problems" in Michael F. Ashby. "Materials Selection In Mechanical Design, 4th Edition." Butterworth-Heinemann. 2011. pp. 525-558. (Year: 2011).
[Wingdings font/0x58]	Thomas Slot et al.  "Effective Elastic Constants for Thick Perforated Plates with Square and Triangular Penetration Patterns."  Journal of Engineering for Industry.  93 [4] (1971).  pp. 935-942. (Slot'1971);
[Wingdings font/0x58]	Thomas Slot.  "Stress Analysis of Thick Perforated Plates."  Technomic Publishing Co., Inc., Westport, CT, US.  1972.  pp. 256.  Available online 06 September 2020 at: http://resolver.tudelft.nl/uuid:2e06dec0-0cef-4e85-9cce-b10e50670ab1 (Slot'1972);
[Wingdings font/0x58]	William J. O'Donnell.  "Effective Elastic Constants for the Bending of Thin Perforated Plates with Triangular and Square Penetration Patterns."  Journal of Engineering for Industry.  95 [1] (1973).  pp. 121-128. (O'Donnell'1973); and
[Wingdings font/0x58]	ASME.  ASME Boiler and Pressure Vessel Code.  Section III Rules for Construction of Nuclear Facility Components.  Appendix A Stress Analysis Method.  Article A-8000 Stresses in Perforated Flat Plates.  The American Society of Mechanical Engineers (2004).  pp.193-205.  (ASME'2004),
the combination of which evidences that to avoid gravitational sag (a.k.a. gravitational sagging, plate self weight sagging; plate self weight bending; plate self weight flexure; plate self weight deflection … etc.) of large area diffuser plates, design incentives predictably dictate that the thicknesses of large area diffuser plates must be increased.  See e.g.,:
[Wingdings font/0xAC]	"Chapter 11: Flat Plates" in Warren C. Young et al "Roark's Formulas for Stress and Strain." McGraw-Hill Professional. 2002. pp. 427-524. ("11.10 Bending of Uniform-Thickness Plates with Straight Boundaries" {at pp. 446-447}, Case No. 1: Rectangular plate, edges simply supported {at p. 502}, & Case No. 8: Rectangular plate, edges fixed {at pp. 508-509}, among other sections, are be applicable to avoid gravitational sag of the large area diffuser plate {a perforated plate} of the claimed invention) (Young'2002-11);

[Wingdings font/0xAC]	"Perforated plates.  Slot and O'Donnell (Ref. 62 [Slot, T., & W. J. O'Donnell:  "Effective Elastic Constants for Thick Perforated Plates with Square and Triangular Penetration Patterns", ASME J. Eng. Ind., vol. 11, no. 4, 1971. {TSlot'1971}]) (present methods for calculating the effective elastic constants for thick perforated plates under bending and thin perforated plates under in-plane loading.  Numerical results are presented in the form of tables and graphs, and many references are listed." so that "Roark's Formulas for Stress and Strain." can be used to evaluate how to avoid gravitational sag of the large area diffuser plate {a perforated plate} of the claimed invention);
[Wingdings font/0xAC]	Thomas Slot et al.  "Effective Elastic Constants for Thick Perforated Plates with Square and Triangular Penetration Patterns."  Journal of Engineering for Industry.  93 [4] (1971).  pp. 935-942. (Slot'1971) (presents methods for calculating the effective elastic constants for perforated plates so that "Roark's Formulas for Stress and Strain." can be used to evaluate how to avoid gravitational sag of the large area diffuser plate {a perforated plate} of the claimed invention);
[Wingdings font/0xAC]	Thomas Slot.  "Stress Analysis of Thick Perforated Plates."  Technomic Publishing Co., Inc., Westport, CT, US.  1972.  pp. 256.  Available online 06 September 2020 at: http://resolver.tudelft.nl/uuid:2e06dec0-0cef-4e85-9cce-b10e50670ab1 (Slot'1972) (presents methods for calculating the effective elastic constants for perforated plates so that "Roark's Formulas for Stress and Strain." can be used to evaluate how to avoid gravitational sag of the large area diffuser plate {a perforated plate} of the claimed invention);
[Wingdings font/0xAC]	William J. O'Donnell.  "Effective Elastic Constants for the Bending of Thin Perforated Plates with Triangular and (presents methods for calculating the effective elastic constants for perforated plates so that "Roark's Formulas for Stress and Strain." can be used to evaluate how to avoid gravitational sag of the large area diffuser plate {a perforated plate} of the claimed invention); and
[Wingdings font/0xAC]	ASME.  ASME Boiler and Pressure Vessel Code.  Section III Rules for Construction of Nuclear Facility Components.  Appendix A Stress Analysis Method.  Article A-8000 Stresses in Perforated Flat Plates.  The American Society of Mechanical Engineers (2004).  pp.193-205.  (ASME'2004) (presents methods for calculating the effective elastic constants for perforated plates so that "Roark's Formulas for Stress and Strain." can be used to evaluate how to avoid gravitational sag of the large area diffuser plate {a perforated plate} of the claimed invention).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stanislav Antolin whose telephone number is (313) 446-4885.  The examiner can normally be reached on Monday-Friday 8:00-17:00 Eastern Time (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/Stanislav Antolin/
Examiner, Art Unit 1716

/Jeffrie R Lund/Primary Examiner, Art Unit 1716